Citation Nr: 0019410	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  95-03 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent from 
January 24, 1994 to February 23, 1995, and in excess of 40 
percent on and after May 1, 1995, for degenerative disc 
disease with status post fusion L4 to S1.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran's records of service (DD-214s) show he has 
certified service from October 1974 to July 1984, with total 
prior active service of twelve years, five months, and 16 
days, reportedly having begun in July 1963.


The current appeal arose from a March 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  

The RO, in pertinent part, granted entitlement to an 
increased (compensable) evaluation of 10 percent for service-
connected low back disability then rated as low back strain 
with degenerative disc disease at L4-5, effective January 24, 
1994.

In July 1996 the RO, in pertinent part, granted entitlement 
to an increased evaluation of 20 percent effective from 
January 24, 1994 to February 23, 1995, a temporary total 
convalescence evaluation from February 24, 1995 to April 30, 
1995, and reinstated a 20 percent evaluation effective on May 
1, 1995 for service-connected low back disability then rated 
as low back strain with degenerative disc disease at L4-5, 
postoperative.

In February 1997 the veteran presented oral testimony before 
the undersigned Member of the Board of Veterans' Appeals 
(Board), a transcript of which has been associated with the 
claims file.

In March 1997 the Board remanded the case to the RO for 
further development and adjudicative action.

In August 1999 the RO, in pertinent part, granted entitlement 
to an increased evaluation of 40 percent effective from May 
1, 1995 for service-connected disability of the low back 
currently rated as degenerative disc disease with status post 
fusion L4 to S1.

While the veteran's case was in remand status, the RO 
adjudicated several claims some of which were either not 
appealed, or were appealed but the veteran failed to complete 
the appellate review process with submission of a substantive 
appeal.  Accordingly, the other claims are not considered 
part of the current appellate review and the Board has 
construed the only issue for appellate review as limited to 
the issue reported on the title page.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim of entitlement to 
increased compensation benefits for his service-connected low 
back disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his low back disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that as a result of the 
March 1997 remand of the case to the RO for further 
development and adjudicative action, all relevant facts have 
been properly developed to their full extent and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this regard the Board notes that the veteran reported in 
correspondence dated in June 1998 that he had been awarded 
disability benefits from the Social Security Administration 
(SSA) due to his back disability.  

It does not appear that the RO has obtained these records.  
The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

Part of the complexity of rating the veteran's service-
connected low back disability involves any additional 
impairment sustained as the result of a post service motor 
vehicle accident in 1991.  One of the purposes of the Board's 
March 1997 remand of the case to the RO was to obtain an 
opinion as to the effect of the 1991 motor vehicle injuries 
on the veteran's service-connected low back disability.  In 
December 1999 the VA examiner, Dr. WB, who reviewed the 
claims file noted that if the additional injuries sustained 
in 1991 were not considered service-connected, he did not 
believe that the subject motor vehicle accident contributed 
much to the veteran's overall back deterioration since there 
was no documentation that it really did.  However, the 
examiner advised that he could give a better opinion if he 
knew for sure whether the RO had service-connected the 
injuries sustained by the veteran in the 1991 motor vehicle 
accident.

This same VA physician, Dr. WB, had examined the veteran 
previously in July 1997.  He expressed the opinion that the 
veteran clearly has underlying degenerative disc disease 
(service-connected), that he had sciatica or peroneal nerve 
injury as a result of the 1991 motor vehicle accident, that 
there was a point in time when this condition stabilized, and 
that it then became progressively worse requiring back 
surgery, and the worsening was attributed to the back 
surgery.  Therefore, the two were connected in that he had 
some deficits that were apparently worsened due to his 
underlying back condition.  

As a result of the July 1997 opinion of the VA physician, the 
Board notes an inferred issue of service connection for the 
residuals of the 1991 motor vehicle accident as secondary to 
the service-connected degenerative disc disease on the basis 
of aggravation.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995).  As the VA examiner noted above, the 
veteran had some deficits that were apparently worsened due 
to his underlying back condition.




The issue of entitlement to an increased evaluation for the 
veteran's service-connected low back disability cannot at 
this time be adjudicated because of the potential for a grant 
of service-connection for additional disability secondary 
thereto, and the VA examiner should be given another 
opportunity to review the claims file, in consonance with 
Board remand directives, and thereafter render a more 
meaningful opinion as to all aspects of the veteran's low 
back disability and the effect it has on injuries sustained 
in the 1991 motor vehicle accident.

Finally, the Board notes that one of the diagnostic codes 
used to rate the veteran's service-connected low back 
disability is 5293, referable to intervertebral disc 
syndrome.  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999).  See Johnson v. Brown, 9 Vet. App. 7 
(1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Therefore, consideration of an increased evaluation based on 
functional loss due to pain on use or due to flare-ups with 
limitation of motion of the lumbar spine is proper.  The VA 
General Counsel in a precedent opinion has held that 
diagnostic code 5293, intervertebral disc syndrome, involves 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 is appropriate.  VAOPGCPREC 36-97.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999), the Board is 
deferring adjudication of the claim of entitlement to 
increased compensation for the service-connected low back 
disability pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  




In this regard the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and non-VA, 
inpatient and outpatient,  who may 
possess additional records referable to 
treatment of his low back disability.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
Dr. WB, if he is still available, and if 
not by an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining to true, nature, and extent 
of severity of the veteran's service-
connected low back disability.  


The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated by the examiner 
that the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected low back disability in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a) Does the service-connected low 
back disability involve only the 
joint structure, or does it also 
involve the muscles and nerves?

(b) Does the service-connected low 
back disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation? If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.


(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected low back disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
low back disability, or the presence 
or absence of any other objective 
manifestations that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected low back disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected low back disability, and if 
such overlap exists, the degree to 
which the nonservice-connected 
problem causes functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected low back disability.  If 
the functional impairment created by 
the nonservice-connected problem 
cannot be dissociated, the examiner 
should so indicate.

The examiner must be requested to express 
an opinion as to whether any disorder(s) 
found on examination, other than the 
service-connected degenerative disc 
disease with status post fusion L4 to S1, 
is/are proximately due to or the result 
of the service-connected disability of 
the low back.  



If no such causal relationship is found 
to exist, the examiner must express an 
opinion as to whether any other disorders 
found on examination, particularly the 
residuals of the 1999 motor vehicle 
accident alluded to in the July 1997 VA 
examination report, are aggravated or 
caused to worsen by the service-connected 
disability of the low back.  If such 
aggravation or worsening is found to 
exist, the examiner must address the 
following medical issues:

(1) The baseline manifestations which are 
due to the effects of nonservice-
connected disability(ies);

(2)  The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected low 
back disability based on medical 
considerations; and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any nonservice-connected disease or 
injury is or are proximately due to the 
service-connected low back disability.

The examiner must be requested to express 
an opinion as to the impact of the 
veteran's low back disability on his 
ability to work.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  



In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO, in view of the 
examination conducted on remand, should 
adjudicate the inferred issue(s) of 
entitlement to service connection for 
residuals of the 1991 motor vehicle 
injuries, and/or any other disorders 
specified by the VA examiner, as 
secondary to the service-connected 
degenerative disc disease with status 
post fusion L4 to S1 with application of 
38 C.F.R. § 3.310(a) and Allen v. Brown, 
7 Vet. App. 439 (1995).  

The RO should readjudicate the issue of 
entitlement to an increased evaluation 
for the service-connected disability of 
the low back with application of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The RO 
should also document its consideration of 
the applicability of 38 C.F.R. 
§ 3.321(b)(1) (1999).

If the benefit(s) requested on appeal, for which a timely 
notice of disagreement has been filed, is/are not granted to 
the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




